Exhibit 99.1 News Release Investor Relations: Sara Gubins, +1 Media Relations: Anne Taylor Adams, +1 NIELSEN REPORTS 2nd QUARTER 2017 RESULTS New York, USA – July 27, 2017 – Nielsen Holdings plc (NYSE: NLSN) today announced second quarter 2017 results.Revenues were $1,644 million for the second quarter of 2017, up 3.0%, or 4.1% on a constant currency basis, compared to the second quarter of 2016. “Our revenue in the quarter reflects solid growth in Watch, robust growth in Buy emerging markets and the contribution from our recent acquisition of Gracenote. This was partially offset by continued softness in our U.S. Buy business which reflects the challenging operating environment for our large fast moving consumer goods clients. Our rigorous cost and commercial discipline in the quarter enabled us to deliver margin expansion, while also investing in our key growth initiatives,” said Mitch Barns, Chief Executive Officer of Nielsen.
